Name: 84/371/EEC: Commission Decision of 3 July 1984 establishing the characteristics of the special mark for fresh meat referred to in Article 5 (a) of Directive 64/433/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  trade policy;  animal product
 Date Published: 1984-07-26

 Avis juridique important|31984D037184/371/EEC: Commission Decision of 3 July 1984 establishing the characteristics of the special mark for fresh meat referred to in Article 5 (a) of Directive 64/433/EEC Official Journal L 196 , 26/07/1984 P. 0046 - 0046 Finnish special edition: Chapter 3 Volume 17 P. 0231 Spanish special edition: Chapter 03 Volume 31 P. 0192 Swedish special edition: Chapter 3 Volume 17 P. 0231 Portuguese special edition Chapter 03 Volume 31 P. 0192 *****COMMISSION DECISION of 3 July 1984 establishing the characteristics of the special mark for fresh meat referred to in Article 5 (a) of Directive 64/433/EEC (84/371/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/90/EEC (2), and in particular Article 5 (a) thereof, Whereas Article 5 (a) of Directive 64/433/EEC provides that some categories of meat may be sent from the territory of one Member State to that of another Member State only where the meat is meant to undergo one of the treatments provided for in Council Directive 77/99/EEC (3), and bears a special mark; Whereas it is necessary to adopt a mark which is easily recognizable and which gives the guarantees necessary for the differentiation of the meat; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The mark referred to in Article 5 (a) of Directive 64/433/EEC shall be as defined in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 59, 5. 3. 1983, p. 10. (3) OJ No L 26, 31. 1. 1977, p. 85. ANNEX The special mark must be the oval mark, as defined in point 49 in chapter X of Annex I to Directive 64/433/EEC, covered by two parallel straight lines, with a distance of 1 cm at least, crossing the oval stamp along the main diameter and the information thereon remaining legible, and the two parallel lines being as evident as the external edge of the mark.